Citation Nr: 1038731	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.

2.  Entitlement to special monthly compensation (SMC) based on 
housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from January 1941 to May 1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to SMC based on housebound status is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to 
care for daily personal needs without regular assistance from 
others or to protect himself from the hazards and dangers of his 
daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on the 
need for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.352 
(2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and one 
foot, or is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002).

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is given to 
such conditions as: inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities, or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers inherent in his daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (2010).

The appellant is 91 years old and is seeking special monthly 
compensation based on the need for aid and attendance or being on 
housebound status.  He contends that he can no longer walk, 
attend to himself, and attend to functions of daily living.

A review of the record shows that the appellant is service 
connected for a back disability rated at 40 percent disabling, 
bilateral hearing loss rated as 40 percent disabling, a left 
ankle fracture rated as 20 percent disabling and tinnitus rated 
as 10 percent disabling.  He has a combined evaluation of 70 
percent and was awarded individual unemployability effective 
October 2005.  

An examination for housebound status or need for aid and 
attendance of November 2006 noted the appellant complained of 
needing help with cooking, cleaning, shopping, financial, 
housework, yard work, transportation to doctors and shopping.  It 
was noted he had an unsteady gait and used a cane.  He had 
dizziness with standing and turning his head side to side.  
Regarding the lower extremities, he reported pain with walking, 
standing, and bending in the ankle and knees.  He had good range 
of motion.  In regard to the spine, he reported pain with forward 
or lateral bending.  He had restricted range of motion and 
forward flexion was limited to 40 degrees.  It was noted he had 
dizziness, poor balance, he used a cane, and is legally blind.  
He could walk on a treadmill with assistance, holding on to the 
machine at a normal pace for about 100 yards.  He reported that 
he goes to the grocery store twice a week with assistance and 
occasionally tries to get to the mail.  It was noted he was could 
not walk without the assistance of others and cannot drive as he 
is legally blind.  The diagnoses noted were vertigo, 
hypertension, glaucoma, legal blindness, high blood pressure, 
osteoarthritis and hearing loss.

A January 2008 VA examination for the back notes that the 
appellant reported activities of daily living are painful in 
terms of dressing and bathing and he requires the help of others.  
It was noted he did not use a back brace, cane or a crutch. 

In a January 2008 statement, the appellant's daughter stated the 
appellant's back problems and pain had worsened over the past two 
to three years; he could no longer take care of himself; she does 
all the housework and shopping; he has a great deal of difficulty 
getting out of his chair or in and out fo the bath tub.  She 
noted he could only walk about 10 feet and then he needs to use a 
wheelchair.  

In a January 2008 letter, the appellant's grandson stated he had 
lived with him all his life and in the past 6 years his back was 
causing him more problems and more pain.  He stated that in the 
past two years he had to start helping him with simple tasks 
around the house such as cooking and cleaning.  He helps the 
appellant take his pills and walk around the house.   He also 
helps him get in and out of the bathtub and bed.  

A June 2008 examination for housebound status and permanent aid 
and attendance noted the appellant's complaints as blindness, 
chronic low back pain, neuropathic leg pain, chronic vertigo, 
loose bodies in ankles and diffuse degenerative joint disease 
(DJD).  It was noted he was frail and was sitting in a 
wheelchair.  It was noted he had chronic hand pain and reduced 
grip due to DJD which caused him to need assistance with feeding, 
bathing and dressing.  It was noted he needed assistance getting 
on and off the toilet.  It was further noted he had poor balance 
due to chronic vertigo and blindness; he had generalized weakness 
and debility; poor range of motion in the entire spine due to 
DJD; has intermittent urinary incontinence, chronic vertigo 
leading to poor balance, mild memory loss and stays home all day 
and sleeps most of the time.  The examiner noted he is not able 
to walk without assistance and leaves the house only for medical 
appointments.  He has a manual wheelchair.  The diagnoses noted 
were legal blindness, diffuse DJD especially in the hands, spine 
and ankles, loose bodies in the ankles and chronic vertigo.

A medical statement for consideration of housebound and aid and 
assistance received in April 2009 notes the appellant's diagnoses 
as degeneration of the lumbar spine, ankle arthralgia and inner 
ear dysfunction with chronic vertigo and tinnitus.  It noted the 
appellant could not walk unaided due to poor balance and 
intermittent leg weakness due to spinal problem; he could not 
feed himself, the food is prepared by his family and then he 
feeds himself; he needs assistance with bathing and tending over 
other hygiene needs; he is not able to care for the needs of 
nature, he has incontinence of urine and stool due to back and 
spine problems; while he is not confined to bed he stays in bed 
18 hours a day and is otherwise in a wheelchair; he is able to 
sit up for short periods of time; he is blind; he is able to 
travel only with assistance and for short periods; he needs 
assistance to leave the house and while he is not in a nursing 
home it is only because he is taken care of by his family members 
who have nursing training.  

A February 2010 VA treatment record shows that the appellant 
sought treatment after a fall.  It was noted his elbow slipped 
off a table while trying to push off to get up and he fell.  He 
was able to get himself back up immediately.  

The Board notes that neither the law nor the regulations mandate 
a single 100 percent evaluation as basic eligibility for aid and 
attendance benefits.  

The evidence supports the claim for special monthly compensation 
based on the need for aid and attendance.  The service connected 
disabilities include the lumbar spine and left ankle.  A 2010 VA 
examination disclosed that the appellant is very unstable when 
standing even with assistance.  This comment was advanced by the 
examiner when examining the service-connected disabilities.  In 
addition, he has remarkable limitation of motion of the lumbar 
spine with decrease in strength, coordination and fatigability.  
There is also credible evidence that he can stand only with the 
assistance of another.  

Based upon the facts of this case, the appellant is so helpless 
as to be in need of regular aid and attendance.  We find it 
unlikely that he could attend to the wants of nature by himself 
without subjecting himself to danger.  The Board is fully aware 
of the Veteran's age.  However, the VA examiner clearly 
established that the Veteran does not function more than getting 
up and getting into his wheel chair.




ORDER

Entitlement to special monthly compensation based on the need for 
aid and attendance is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

REMAND

The appellant is seeking SMC based on housebound status.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Board notes that there is a conflict in the records regarding 
the medical evidence.  A June 2008 examination for housebound 
status and permanent aid and assistance noted the appellant had 
neuropathic leg pain.  It was also noted he had intermittent 
urinary incontinence.  He was diagnosed with diffuse DJD, 
especially in the hands, spine and ankles, legal blindness, loose 
bodies in the ankles and chronic vertigo.  In a medical statement 
for consideration of housebound and aid and assistance received 
in April 2009, the appellant's diagnoses were noted as 
degeneration of the lumbar spine, ankle arthralgia and inner ear 
dysfunction with chronic vertigo and tinnitus.  It was noted the 
appellant had incontinence of urine and stool due to the back and 
spine problems.  

It is unclear from the record whether the appellant indeed has 
neurological deficits of the lower extremities and whether he has 
bowel or bladder incontinence attributable to his service 
connected spine disability.  On remand, an examination should be 
provided to confirm or rule out the existence of both.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should schedule the appellant for a VA 
examination to determine whether he is on 
housebound status.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  The 
claims folder must be made available to the 
examiner.  All indicated tests or studies 
should be accomplished.  The examiner should 
confirm or rule out whether the appellant had 
any neurological deficits of the lower 
extremities and whether he has bowel or 
bladder incontinence which are due to his 
service connected spine disability.  A 
complete rationale for any opinion rendered 
must be provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


